PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/039,159
Filing Date: 25 May 2016
Appellant(s): JENNINGS, Kathleen



__________________
Isaac T. Slutsky
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 8, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 9, 11-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu et al. (US Pub. No. 2011/0119264) in view of Schoenberg (US Pub. No. 2009/0138317).
Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu in view of Schoenberg in view of Penner et al. (US Pub. No. 2005/0272495).
Claims 10 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu in view of Schoenberg in view of Official Notice in view of Liffiton et al. (US Pub. No. 2011/0015992).
Claims 21 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu in view of Schoenberg in view of Narvekar et al. (US Pub. No. 2013/0013592) in view of Official Notice.
Claims 23 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu in view of Schoenberg in view of McGuire et al. (US Pub. No. 2007/0260599).
Claims 25 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hu in view of Schoenberg in view of Official Notice.
(2) Response to Argument
A. 1. Independent Claims 1 and 11
Appellant argues that Schoenberg  does not discloses that responsive to selection of a request link for access to a virtual office to send an invitation from the non-professional member to the professional member requesting approval of a connection and providing access to the virtual office.
The Examiner has cited connecting a user and an expert based on a request (i.e., invitation by the user) and the expect initiating a virtual office session. ([0093]; [0094]; [0103]; [0105]; [0111]; Fig. 5C and Fig. 10).  The expert accepts the invitation by enabling video, allowing a phone connection, etc. (Fig. 10).
To elaborate, in Fig. 5C, the results of matching providers is displayed where the non-professional selects “Maria Lopez” (i.e., a request link for access to the virtual office of Maria Lopez) and is shown 
The “library interface for managing electronic documents shared between the professional member and the non-professional member” is understood broadly as a means of providing access to electronic documents by both the professional and non-professional.  At [0093]; Schoenberg discloses “Tools available to assist the provider in chat or messaging may include a thread viewer, a clinical summary of the consumer, the consumer's engagement history, a communication timeline chart, and a library of built-in and self-produced message templates for quick response. Such templates may also include references, links, and embedded graphical educational content on prevalent topics.” In Fig. 10, 362 is understood as a library of electronic documents as described at [0092]: “Other tools are available in tabs 362 on the side, such as accesses to the terms of operation and the legal policies of the brokerage, such as disclaimers.”
F. Claims 25 and 26
Appellant argues that the Official Notice provided does not fit the context of the claim.
The Examiner provides the rejection below:
“Hu does not disclose an introduction.  Schoenberg, as combined above, discloses a message introducing the non-professional member and an indication of the relationship.  (Fig. 10: “I own a small business” (introduction); “we are looking for accounting advice”: (relationship information)).  Schoenberg does not disclose that this message is part of the invitation.
The Examiner takes Official Notice that it is old and well known to include introductions and relationship information in an invitation.  For example, a wedding shower will include information about who is hosting the party and relationship information such as indicating that the host is a member of the wedding party.)”
The Examiner is not persuaded by this argument as Appellant did not adequately traverse by specifically pointing out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  The argument of context is not relevant as Schoenberg has disclosed both an invitation (such as requesting to schedule an appointment where it would be highly likely that the requesting party would provide introduction and relationship information (Hi, my name is Betty. “I own a small business” (introduction); “we are looking for accounting advice”: (relationship information)).  The Examiner cites a wedding shower invitation as an example of a text-based invitation that is old and well-known to also include introduction and relationship information.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        
Conferees:
/CANDICE D WILSON/RQAS, OPQA  

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629                                                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.